Citation Nr: 1029725	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating for pancreatitis, rated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 1954 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Historically, a December 1974 Board decision denied service 
connection for a hiatal hernia.  The Veteran did not appeal a May 
1978 rating decision, which denied service connection for 
diabetes.  A November 1985 Board decision denied service 
connection for fibromyositis, as not secondary to service-
connected pancreatitis.  A December 1990 Board decision denied 
service connection for multiple sclerosis, because multiple 
sclerosis was not clinically shown.  

The Veteran did not appeal a February 2007 rating decision, which 
denied service connection for hearing loss in the right ear and 
denied service connection for polyneuropathy but granted service 
connection for hearing loss in the left ear, which was assigned 
an initial noncompensable disability rating.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has not been afforded a VA examination in conjunction 
with this claim for service connection for tinnitus.  

A 1983 letter from the Latrobe Steel Company states that the 
Veteran's application for Permanent Incapacity Pension of 1983 
had been approved.  In an October 2009 letter the Veteran stated 
that he had not desired such a pension but had been forced to 
take it.  Nevertheless, it is not clear that all medical records 
associated with this pension benefit are on file.  

In light of the above, the RO should inquire of the Veteran 
whether he had ever applied for or is in receipt of Social 
Security Administration (SSA) disability benefits.  

A VA examination in March 2008 revealed pertinent diagnoses were 
symptoms of severe GERD; abdominal fullness and tenderness on 
examination with the abdominal CT scan consistent with 
diverticulosis and radiographic evidence of constipation and 
fatty liver disease.  There has been no differentiation between 
the symptoms of the Veteran's nonservice-connected hiatal hernia 
with GERD and the service-connected pancreatitis, for the purpose 
of assigning an appropriate disability rating for the latter.  
The examiner did not, and apparently was not asked to, render an 
opinion as to whether the service-connected pancreatitis 
aggravated the claimed GERD, for the purpose of potential 
entitlement to service connection under 38 C.F.R. § 3.310(b) 
(secondary aggravation).  However, the examiner stated that an 
opinion as to the question of secondary service connection could 
not be resolved without a resort to mere speculation.  However, 
this response is inadequate because the reason or reasons are not 
self-evident from the evidence on file.  

As to this, in the recent case of Jones v. Shinseki, No. 07-3060, 
slip op. (U.S. Vet. App. Mar. 25, 2010); --- Vet.App. ---; 2010 
WL 1131917 (Vet.App.) the United States Court of Appeals for 
Veterans Claims (Court) addressed the matter of a VA examiner's 
comments concerning a resort to mere speculation when requested 
to render a medical opinion.  In Jones, Id., it was noted that 
both McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) and the 
applicable statute 38 U.S.C. § 5107(b) require some assessment of 
probability, as opposed to a definitive statement, of the cause 
of a disability and that an examination is not inadequate merely 
because a conclusion cannot be reached without resort to 
speculation, e.g., when the procurable and assembled information 
precludes such an opinion, for example if it cannot be determined 
from current medical knowledge that a specific in-service injury 
or disease can possibly cause the claimed condition or if 
information that could only have been collected in service, or 
soon thereafter, is missing, or the time for obtaining other 
information has passed.  VA is not required to proceed through 
multiple iterations of repetitive medical examinations until it 
obtains a conclusive opinion or formally declares that further 
examinations would be futile.  Of course, VA may exercise its 
discretion to seek a second opinion.  It should be made clear 
that the etiology cannot be assessed without 'resort to mere 
speculation' because the examiner (1) lacks the expertise, or (2) 
needs additional information, e.g., additional testing or 
information that is possibly available, or (3) that the examiner 
has exhausted the limits of current medical knowledge as to 
etiology, or (4) that the actual cause cannot be selected from 
multiple potential causes such that a physician could only 
speculate as to the cause, or (5) it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition.  When the 
record leaves this issue in doubt, it is the Board's duty to 
remand for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide as much identifying information as 
possible concerning any pension benefits he 
received in 1983.  This should include any 
claim number or other identifying information 
as to the claim(s) as well as all clinical 
sources involved in treatment or evaluation 
relevant to the claim(s) herein.  

If sufficient information is not provided by 
the Veteran, request the Veteran to provide 
the mailing address of his employer in 1983 
and take the appropriate steps to contact the 
employer to obtain as much information as 
possible regarding the Veteran's apparent 
award of pension benefits. 

Obtain any and all associated medical 
records.   

2.  The RO should inquire of the Veteran 
whether he has ever applied for or is in 
receipt of SSA disability benefits.  If he 
responds in the positive, contact the SSA and 
obtain all records from that agency 
concerning the Veteran's claim or award of 
disability benefits, including any medical 
records used to make the determination.  If 
the RO learns that the records sought do not 
exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.

3.  Afford the Veteran an appropriate VA 
examination to determine etiology of the 
claimed tinnitus, i.e., whether any tinnitus 
that he may now have is of service origin or 
is related to his service-connected hearing 
loss of the left ear.  

The examiner must have access to and review 
the claims folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has tinnitus 
and, if so, whether it is at least as likely 
as not related to any noise exposure during 
the Veteran's period of service.  

Also, an opinion should be expressed as to 
whether any current tinnitus is at least as 
likely as not proximately due to or the 
result of the service-connected hearing loss 
of the left ear; this should include whether 
the claimed tinnitus is aggravated, i.e., 
increased in severity, by the service-
connected hearing loss in the left  ear. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

Also, the term "aggravation" is defined for 
legal purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

4.  Return the case to the examiner that 
conducted the March 2008 VA examination for 
the purpose of (1) differentiating the 
Veteran's symptoms of his nonservice-
connected hiatal hernia and nonservice-
connected his GERD from his service-connected 
pancreatitis, for rating purposes; (2) to 
explain why rendering any opinion as to 
whether the claimed GERD is at least as 
likely as not proximately due to or the 
result of the service-connected pancreatitis 
would require a resort to speculation; and 
(3) to render an opinion as to whether the 
Veteran's claimed GERD is at least as likely 
as not aggravated by his service-connected 
pancreatitis.  

If for any reason the original examiner is 
unavailable, arrange for the Veteran to be 
examined by another physician for the purpose 
of obtaining the needed information and 
opinions.  

Also, if the original examiner needs to 
conduct another physical examination of the 
Veteran, this should be arranged. 

With respect to the matter of differentiating 
the Veteran's symptoms of his nonservice-
connected hiatal hernia and nonservice-
connected his GERD from his service-connected 
pancreatitis, for rating purposes, the 
examiner's attention should be drawn to the 
applicable rating criteria contained in 
38 C.F.R. § 4.114, Diagnostic Code 7347 (the 
frequency of attacks of abdominal pain, 
weight loss, steatorrhea, malabsorption, 
diarrhea, and malnutrition.  

In particular, the examiner should address 
whether the Veteran's vomiting or 
regurgitation is due to his nonservice-
connected GERD or to his pancreatitis.  

With respect to explaining why rendering any 
opinion as to whether the claimed GERD is 
proximately due to or the result of the 
service-connected pancreatitis would require 
a resort to speculation, the examiner's 
attention should be drawn to the matters 
addressed in Jones, Id. and he should respond 
accordingly.  

Additionally, as indicated in the holding in 
Jones, Id., if the examiner's response 
suggests that additional development is in 
order, the RO should take such steps as are 
required to provide such assistance.  

With respect to examiner's rendering an 
opinion as to whether the Veteran's claimed 
GERD is aggravated by his service-connected 
pancreatitis, the examiner should be informed 
that the term "aggravation" is defined for 
legal purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

Again, If the requested information, e.g., 
differentiation of gastrointestinal symptoms, 
or opinions cannot be provided without resort 
to speculation, the examiner should so state 
and must provide the rationale therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

5.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

6.  After the above development has been 
completed, readjudicate the claims.  If any 
of the benefits sought remain denied, furnish 
the Veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

